04/21/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                January 25, 2022 Session

        STATE OF TENNESSEE v. BRANDON SCOTT DONALDSON

                  Appeal from the Criminal Court for Knox County
                       No. 101256 Steven W. Sword, Judge


                             No. E2020-01561-CCA-R3-CD


Aggrieved of his Knox County Criminal Court jury convictions of second degree murder,
the defendant, Brandon Scott Donaldson, appeals. He alleges error in the composition of
the jury, arguing that the venire did not represent a fair cross-section of the community and
that the State improperly used a peremptory challenge to strike an African American. He
claims error in both the admission and exclusion of evidence, arguing that the trial court
erred by admitting into evidence a sonogram photograph and by excluding text messages
sent by the victim, certain of the victim’s medical records, and prior consistent statements
of a defense witness. He also asserts that the trial court erred by denying his motion for a
mistrial after a State’s witness offered improper testimony. He asserts that the prosecutor
engaged in misconduct during closing argument. He claims error in the jury instructions
provided by the trial court, arguing that the trial court incorrectly defined the offense of
voluntary manslaughter and that the sequential jury instruction essentially barred the jury
from adequately considering voluntary manslaughter as a lesser included offense of second
degree murder. The defendant also challenges the sufficiency of the convicting evidence
and the propriety of the total effective sentence. Finally, he asserts that the cumulative
effect of the alleged errors prevented him from receiving a fair trial. Discerning no
reversible error, we affirm.

           Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Jonathan Harwell (on appeal and at trial) and Chloe Akers (at trial), Assistant District
Public Defenders, for the appellant, Brandon Scott Donaldson.

Herbert H. Slatery III, Attorney General and Reporter; Edwin Alan Groves, Jr., Assistant
Attorney General; Charme P. Allen, District Attorney General; and Kevin Allen and Molly
Martin, Assistant District Attorneys General, for the appellee, State of Tennessee.
                                              OPINION

               The Knox County Grand Jury charged the defendant with alternative counts
of the first degree murder of Marcia Crider, alternative counts of the first degree murder of
Ms. Crider’s unborn child, the attempted first degree murder of Ms. Crider’s mother,
Pebbles Renee Jones,1 and one count of employing a firearm during the commission of a
dangerous felony related to the February 13, 2013 shooting death of Ms. Crider and her
unborn child. Following a January 2015 jury trial, a Knox County Criminal Court Jury
convicted the defendant of the second degree murder of Ms. Crider and her unborn child,
the attempted second degree murder of Ms. Jones, and employing a firearm during the
commission of a dangerous felony. The trial court imposed a total effective sentence of 68
years. The defendant appealed his convictions, and, on direct appeal, this court reversed
his convictions based upon the trial court’s erroneous exclusion of evidence and remanded
the case for a new trial. See State v. Brandon Scott Donaldson, No. E2016-00262-CCA-
R3-CD, slip op. at 1 (Tenn. Crim. App., Knoxville, July 6, 2017).

                                          Summary of Facts

               The evidence adduced at the July 2018 retrial established that the defendant
and Ms. Crider began dating in December 2012 after Ms. Crider ended her long-term
relationship with Andre Crutchfield. At the time, Ms. Crider was pregnant with Mr.
Crutchfield’s child. Although Ms. Crider lived with Ms. Jones, she frequently spent the
night at the Porter Avenue residence the defendant shared with Angela Knighton, a woman
to whom he referred as his aunt. The defendant moved in with Ms. Knighton, who was
legally blind, “a little less than a year” before the offenses.


               The sometimes querulous relationship between the defendant and Ms. Crider
reached a breaking point on February 13, 2013. On that day, the couple argued. Ms.
Knighton awoke to Ms. Crider’s “yelling very loud” and “calling him motherf*****s . . .
and t[elling] him that he was a dirty dick, motherf*****, and that’s the reason why his dick
was burning, and she got her situation taken care of.” Ms. Knighton also heard “like two
smacks” and then the defendant’s telling Ms. Crider “that she wasn’t going to keep putting
her hands on him too many times.” The argument escalated, and Ms. Crider refused the
defendant’s appeals to leave. Ms. Crider took her belongings out of her bag as quickly as
the defendant placed them in the bag. Ms. Knighton, who had walked to the defendant’s
room, then placed Ms. Crider’s belongings in the bag and asked Ms. Crider to leave. The
1
        By the time of the retrial of this case, Ms. Jones had returned to using her maiden surname, which
was Crider. Because Jones is the surname used in the indictment and to avoid confusion, we will refer to
her as Ms. Jones throughout this opinion.
                                                   -2-
defendant lifted Ms. Crider and carried her into the living room and then tossed her bag
into the yard. Ms. Crider, in turn, “put [her things] back in the bag and brought them back
into [Ms. Knighton’s] house.” Ms. Crider warned the defendant that “she was going to call
her uncles to have [the defendant] f***** up.” The defendant left the Porter Avenue
residence, leaving Ms. Knighton with Ms. Crider, who was “belligerent, just screaming,
hollering, cursing.” Ms. Knighton overheard Ms. Crider telephone the defendant and tell
“him to bring her money back and that she was gonna have her uncles to f*** him up, to
take care of him.” Ms. Knighton telephoned the defendant to warn him “to be careful
because she had somebody after him.”


               Ms. Crider telephoned Ms. Jones and reported that the defendant had “put
his hands on her” and had taken the money Ms. Jones had given her to buy necessities for
her child. After Ms. Crider relayed these allegations to her, Ms. Jones went to the Porter
Avenue residence to pick up Ms. Crider. Ms. Jones also telephoned the defendant to
chastise him for striking Ms. Crider and for taking her money. When Ms. Jones arrived at
the residence, the defendant was not home, and Ms. Knighton let her inside. Ms. Crider
gathered her belongings, and the two women were on their way out when they encountered
the defendant, who was armed with a handgun. The defendant gave Ms. Jones $1,120
dollars, and Ms. Crider argued that he owed her another $80. When it appeared that the
two would argue over the money, Ms. Jones hurried Ms. Crider outside with a promise to
reimburse her for the $80. At that point, Ms. Crider “cocks her little head to the side, and
she said, ‘Hmm, I hope that $80 is worth the Sprite I poured in your shoes, huh.’” Ms.
Knighton rushed into the bedroom and found that two pairs of the defendant’s shoes “were
full of liquids, clear liquids, Sprite” and that “all his clothes were bleached on the bed.”
The defendant, still armed, also hurried to his bedroom while the two women went to Ms.
Jones’s car.


               As Ms. Jones drove away, the defendant came out of the Porter Avenue
residence and fired his gun at Ms. Jones’s vehicle. Although Ms. Jones initially believed
that the women had gotten away unscathed, she soon realized that Ms. Crider had been
shot. Ms. Jones pulled over and telephoned 9-1-1. Ms. Crider eventually succumbed to
her injuries: two gunshot wounds, one of which entered the right side of the upper back
then traveled through the right third rib, the right lung, the aorta and pulmonary trunk, and
the left lung before coming to rest within her left breast and the other of which entered the
left side of the lower back then traveled through the left side of the pelvis, penetrated her
uterus, and passed through the head of her 13-week-old male fetus before coming to rest
in her bladder. Two bullets were recovered from Ms. Crider’s body, and two were
recovered from Ms. Jones’s vehicle. Forensic testing established that the bullets and the

                                             -3-
11 cartridge casings recovered from near the Porter Avenue residence had been fired from
the same gun.


              The defendant disappeared immediately after the shooting, and because both
Ms. Jones and Ms. Knighton knew him only by the nickname “L,” it took authorities some
time to ascertain his identity. A fingerprint obtained from ammunition discovered in the
room where “L” had stayed at the Porter Avenue residence was matched to the defendant.
The United States Marshals Service eventually located the defendant in Cook County,
Illinois, on March 8, 2013.

              The defendant admitted that on the day of the offenses, he had $1,200 that
belonged to Ms. Crider and that they drove to meet friends of the defendant “on Catalpa.”
When one of the defendant’s friends gave Ms. Crider a compliment, she “lashed out on”
the friend “and called him . . . all type of names and just . . . went crazy on him.” The
defendant left before the situation could “escalate” and drove toward Ms. Jones’s
residence. Ms. Crider refused to get out of the car until the defendant took her to his house
to retrieve her bag. Ms. Crider continued “bickering” with and yelling at the defendant
with brief breaks for “[c]alling people on the phone, texting.” The defendant said that he
became so frustrated with Ms. Crider’s behavior that he “turn[ed] the music up. Every
time you get louder, I turn the music up louder, ’cause I don’t want to talk to you.” He
eventually told Ms. Crider that it was time to end the relationship, which “made it worse.”
Ms. Crider “said, ‘You’re probably the motherf***er that gave me herpes,’” which shocked
him and quickly escalated their argument.

                Inside the Porter Avenue residence, Ms. Crider did not gather her belongings
as promised but instead sat on the defendant’s bed “and gets on the phone and starts calling
people, starts texting people.” She and the defendant continued to argue, and the defendant
told Ms. Crider that she had to leave. Ms. Crider told the defendant that someone was
coming to pick her up, which made him nervous because “I don’t know who she’s called
on the phone. I know she’s mad at me; and I know when people get mad, they do bad
things sometimes.” At that point, the defendant told Ms. Crider that he was taking her
home and began packing her things. In response, “she went to the clothes rack in my room
and was snatching stuff off my clothes rack and throwing it.” When he went to clean up
the mess, Ms. Crider began “pulling her stuff out the bag. I’m putting it back in the bag,
and . . . this went on for . . . I don’t even know how long.” The defendant denied “slapping,
punching, [or] choking” Ms. Crider but admitted that after Ms. Crider “took a swing at
me,” “I grabbed her” and “tried to pull her out of the room towards . . . the living room.”
He said that he “was gonna carry her outside,” but “she dropped her weight and she fell to
the floor,” which made him realize “[t]hat wasn’t the way to deal with it.” The defendant

                                             -4-
left the Porter Avenue residence at that point becaue he “needed some space . . . some time
for myself.”

               After he left, Ms. Crider called the defendant several times and asked him
“to bring her money.” He told her that he would return her money if she would leave.
Later, Ms. Jones called the defendant and asked about the money. The defendant told Ms.
Jones that he would give Ms. Crider’s money to Ms. Jones if Ms. Jones would “go and get
her and take her somewhere” because he “just [did] not want to be around” Ms. Crider.
The defendant told Ms. Jones that he “was going to stop and check on my things, ’cause
when I left [Ms. Crider] was throwing my things around.” He said that his “thinking at the
time” was that he had Ms. Crider’s money and that if she had destroyed his property, she
was “gonna have to pay for them.” He admitted that he was angry when he returned to the
Porter Avenue residence but that “against my better judgment,” he went into the house.
The defendant testified that he “felt like I was going back into another argument” but that
he felt there was “no way to prevent it, and I had to face it head on.”

                When the defendant walked inside the Porter Avenue residence, Ms. Crider
“still was saying things to me, but I had made my mind up that I wasn’t going to engage
with her.” Instead, he “came through the door and reached in my pocket, and I handed
[Ms. Jones] the money.” He recalled Ms. Crider’s “saying something about” Sprite or his
clothes “but that’s not what . . . triggered me the most at that . . . particular time.” Instead,
it was Ms. Crider’s comment that she knew where his mother lived and where he kept his
money. He interpreted Ms. Crider’s comment as “a serious threat” “against my whole
family, ’cause my younger brothers were staying there. My mom was staying there.” He
added, “I was shocked that she would threaten me like that.” At that point, the defendant
“grabbed my gun, and I turned around . . . to approach them,” but Ms. Knighton blocked
his way. He said that he “felt like I was on autopilot. Like, I wasn’t in control of myself.
I felt like I was outside of my body watching myself.” He pushed Ms. Knighton aside and
“ran out of the house, and I ran towards the car.” He “fired at the car” and then “panicked,
and I ran, and I’m sorry.”

                 The defendant “went and got a hotel room and stayed in the hotel room”
instead of turning himself in to the police because he was “so scared. I was terrified. They
were showing my picture, saying I’m armed and dangerous. I didn’t know if they seen me
out, if I tried to turn myself in, that they would shoot me.” He said that he “was so upset
with myself,” particularly after learning that Ms. Crider had died, and that he ”didn’t have
the tools to handle the situation properly.” Eventually, the defendant left Knoxville and
traveled to Illinois because he “couldn’t breathe in Knoxville. I -- I couldn’t sleep.”

            Based upon this evidence, the jury convicted the defendant as charged of the
second degree murder of Ms. Crider and her unborn child but found the defendant not
                                               -5-
guilty of the attempted second degree murder of Ms. Jones and employing a firearm during
the commission of a dangerous felony. Following a sentencing hearing, the trial court
imposed consecutive sentences of 25 years for the defendant’s convictions of second
degree murder. The defendant filed an unsuccessful motion for new trial followed by a
timely notice of appeal.

               In this timely appeal, the defendant challenges the composition of the jury,
the trial court’s rulings excluding certain evidence, the trial court’s ruling admitting a
sonogram photograph of Ms. Crider’s unborn child, the trial court’s denial of his motion
for a mistrial, the propriety of the State’s closing argument, the jury instructions for the
offense of voluntary manslaughter, the sufficiency of the convicting evidence, the
imposition of consecutive sentences, and the cumulative effect of the errors at trial. We
consider each claim in turn.

                                       I. Jury Issues

               “[J]ury selection in criminal cases . . . ordinarily consists of three phases.”
Flowers v. Mississippi, 139 S. Ct. 2228, 2238 (2019). During the first phase, “a group of
citizens in the community is randomly summoned to the courthouse on a particular day for
potential jury service.” Id. In the second phase, “a subgroup of those prospective jurors is
called into a particular courtroom for a specific case” and subjected to questioning “by the
judge, as well as by the prosecutor and defense attorney” to determine which, if any, of the
prospective jurors should be excused “based on their answers.” Id. In the third phase, “the
prosecutor and defense attorney may challenge certain prospective jurors” either “for
cause, which usually stems from a potential juror’s conflicts of interest or inability to be
impartial” or by using “a set number of peremptory challenges or strikes,” which
“traditionally may be used to remove any potential juror for any reason—no questions
asked.” Id.

               In this case, the defendant presents two challenges to the jury selection
process in his case. First, he argues that the venire from which the petit jury was ultimately
drawn did not represent a fair cross-section of Knox County. Second, he asserts that the
State improperly exercised a peremptory challenge to dismiss an African American
prospective juror.

                                   A. Fair Cross-Section

               When the prospective jurors entered the courtroom, the defendant drew the
court’s attention to the fact that the 54-person venire contained only three people of color,
two African Americans and one person of “Asian or Philippine extraction,” and that, given
the African American population of Knox County, he would have expected “four or five”
                                             -6-
African Americans in a venire of that size. The defendant conceded that he had no “proof
of intentional discrimination by any actor in terms of summonsing these people . . . pursuant
to an apparently neutral procedure” but asserted that “we would all be blinding ourselves
to the obvious to think that this is merely a statistical anomaly.” He asked for a mistrial on
grounds that the venire did not reflect a fair cross-section of the community. The trial court
denied the motion.

              The defendant exhibited to his amended motion for new trial information
regarding the juror summonses issued in Knox County in April and July 2018, census data
from that same time period, and demographic information gleaned from questionnaires
completed by potential jurors during the jury orientation sessions. The reports indicated
that in April 2018, a total of 1,400 juror summonses were sent. From this number, 228
summonses were returned by mail, 180 potential jurors were classified as “no show,” 392
were excused for various statutory reasons, and 31 were disqualified. A total of 430
potential jurors responded to a questionnaire. Of those who completed the questionnaire,
5.14 percent reported their race as “Black or African American.” For July 2018, a total of
1,600 jury summonses were issued. Some 261 of those were returned by mail, 339 were
designated as “no show,” 432 were excused from jury service, and 92 were disqualified.
A total of 509 potential jurors responded to a questionnaire in July. Of those who
completed the questionnaire, 6.32 percent reported their race as “Black or African
American.”

               The defendant also exhibited to his motion an affidavit from Matthew Vogel,
Associate Professor of Criminal Justice at the University of Albany. In his affidavit,
Doctor Vogel stated that he had reviewed the information that the defendant had exhibited
to his motion and that he had concluded that the percentage of African Americans in the
venire was 3.7 percent, that the percentage of African Americans among the 428 people
who revealed their race in April was 5.1 percent, and that the percentage of African
Americans among the 506 people who revealed their race in July was 6.3 percent. Doctor
Vogel determined that the absolute disparity between the jury-eligible African American
population of 8.32 percent and the percentage ultimately represented in the venire was 4.62
percent and that the comparative disparity between the two was 55.5 percent. Doctor Vogel
then utilized a formula to determine that “it is unlikely that the observed disparities in the
jury orientations reflect a random process. Instead, all three measures point to the
systematic exclusion of Blacks and African American jurors in Knox County.” He added,
however, “On the other hand, approximately 1 out of every 10 venires of 54 jurors would
have an absolute disparity of 4.62 or less, suggesting that this disparity could be attributed
to a random process.”

            At the hearing on the defendant’s motion for new trial, Knox County
Criminal Court Clerk Michael Hammond testified that his office “assists the . . . jury
                                             -7-
coordinator” with issuing summonses to potential jurors. Mr. Hammond said that he began
working with information technology personnel in 2016 to institute procedures that would
ensure “that we had proper jury pools.” Mr. Hammond said that, during this process, he
had been assured “that the random selection of the jurors and the summonses were being
done properly.” Mr. Hammond testified that he continued “spot-checking and looking at
when the summonses go out to make sure that we are meeting those guidelines.” He said
that Knox County utilized an entirely automated jury selection system and that once the
individuals summonsed responded to the “cattle call,” they were asked to “voluntarily fill
out a questionnaire” that asked for demographic information. Mr. Hammond said that the
clerk’s office used the information gleaned from the questionnaire “for our own internal
purposes just to see the makeup of the jury pool.” He explained that, because participation
was completely voluntary and because no attempt was made to verify the information
reported, he did not consider the questionnaire “scientific” but “more of a[n] internal
document for our purposes to see the makeup of the people who actually came to the jury
orientation.”

               Mr. Hammond testified that the information revealed in the jury
questionnaires from April and July 2018 did not accurately and completely reflect the pool
of potential jurors summonsed. Instead, the questionnaires represented “only the people
who actually showed up at the orientation and who voluntarily chose to fill out that survey.”
Mr. Hammond said that when the summonses were sent, officials did not know the race or
gender of the individuals to whom they were issued.

               He explained that his office had a method to go back and examine the makeup
of the jurors selected and that he had done so for the entire year of 2018 in response to the
defendant’s challenge. At that time, the African American population made up 8.9 percent
of the population of Knox County, and the percentage of African Americans summonsed
for jury duty ranged from 8.3 to 10.4 percent. He said that if a particular pool failed to
accurately reflect the percentage of any particular group, “[w]e would probably just take
that and void it.” Mr. Hammond testified that since he began cross-checking the numbers,
he had not had to void any pool.

              Mr. Hammond testified that, in preparation for the hearing, he had examined
the jury panel called for the defendant’s case “to determine which batch” of summonses
“they would have come from.” He then “went back and looked at the batches” to determine
that the percentage of African Americans included in those batches averaged 9.02 percent.

             During cross-examination, Mr. Hammond testified that Knox County
conducted its jury selection process pursuant to statute using information from the
Department of Safety that was updated every two years. After 1,400 individuals were
randomly selected using the data, the clerk’s office sent the addresses “to an offsite
                                             -8-
company who does USPS address verification.” Juror summonses were sent via first class
mail to prospective jurors at the verified addresses. He said that only jurors who “submitted
a doctor’s excuse, if there was a medical reason as to why they could not” serve would be
permitted to skip the juror orientation event. His office kept a record of those submitting
medical excuses. The juror orientation event was held at The Expo Center, which, he said,
was five to 10 minutes from downtown Knoxville. He said that, to his knowledge, no
potential juror had contacted the office to say that they did not have transportation to get
to the event. He estimated that 60 to 70 percent of the original 1,400 individuals
summonsed would actually attend the orientation event. He said that his office kept track
of those individuals who did not attend but did not do anything with that information aside
from sending out follow-up letters asking them to contact the clerk’s office.

               Mr. Hammond testified that, at the orientation event, jurors were given a time
frame within which they would be on call to report for jury duty if their panel was called.
Potential jurors who did not report when their panel was called would be reported to the
trial judge, who would then be responsible for determining how to proceed. He said that,
typically, the clerk’s office would call the individual and find out why they did not report.
They would report any response to the judge. He said that, in his experience, “90 to 95
percent, if not 100 percent” of potential jurors assigned to panels reported as required. He
added, “We have very few no-shows.”

               Kasey Wenger Stone testified that she was the criminal court jury coordinator
and that she had previously worked as an assistant to the previous jury coordinator. She
testified that the jury pool in the defendant’s case was selected from “six different
summons” and that the percentage of African Americans summonsed for those six batches
was 9.02 percent. She said that the clerk’s office could determine the demographic
composition of the potential jurors who report for service at any given time but that they
“don’t track that because we’ve taken care of that in the front end” by ensuring that the
correct percentage of members from each distinctive group is represented in the number of
summonses sent out. She said that the clerk’s office did not “have power or control over
who actually participates or contacts our office” after the summonses were issued.

              The defendant agreed that the clerk’s office had followed the statutory
procedures and had “gone above and beyond” to try and ensure that summonses were sent
to a fair cross-section of the community. He argued, however, that “something” was
happening “in between jury summonses going out” and individuals actually reporting for
the juror orientation sessions. He theorized that “maybe there’s a disproportionate
percentage of African Americans who move around” or that “maybe there’s a
disproportionate percentage of African Americans who just don’t respond and realize
nothing ever happens to them.” He asserted that these issues were nevertheless “part of
the system” and that the defendant did not bear the “burden to explain how to fix it.” The
                                             -9-
trial court concluded that the clerk’s office had utilized a constitutionally appropriate jury
selection procedure. The court found that “it was a fair cross-section.”

               On appeal, the defendant reiterates his claim that he was denied the
constitutional right to trial by a jury selected from a fair cross-section of the community.
The State contends that the defendant has failed to establish a prima facie violation of the
fair cross-section requirement.

              “The Sixth Amendment secures to criminal defendants the right to be tried
by an impartial jury drawn from sources reflecting a fair cross section of the community.”
Berghuis v. Smith, 559 U.S. 314, 319 (2010) (citing Taylor v. Louisiana, 419 U.S. 522
(1975)). “[T]o establish a prima facie violation of the Sixth Amendment’s fair-cross-
section requirement,” the defendant

              must show: “(1) that the group alleged to be excluded is a
              ‘distinctive’ group in the community; (2) that the
              representation of this group in venires from which juries are
              selected is not fair and reasonable in relation to the number of
              such persons in the community; and (3) that this
              underrepresentation is due to systematic exclusion of the group
              in the jury-selection process.”

Berghuis, 559 U.S. at 319 (quoting Duren v. Missouri, 439 U.S. 357, 364 (1979)). As the
Court observed, “[t]he first showing is, in most cases, easily made; the second and third
are more likely to generate controversy.” Berghuis, 559 U.S. at 319. The Court has not
“specifie[d] the method or test courts must use to measure the representation of distinctive
groups in jury pools” but has identified three “imperfect” methods either “employed or
identified” in lower federal court decisions: absolute disparity, comparative disparity, and
standard deviation. Id. at 329 (citation omitted). “Absolute disparity” is calculated by
subtracting the percentage of members of the allegedly excluded group in the jury pool
from the percentage of members of the same group “in the local, jury-eligible population.”
“Comparative disparity” is calculated “by dividing the absolute disparity . . . by the group’s
representation in the jury-eligible population.” Id. at 323. “Standard deviation analysis
seeks to determine the probability that the disparity between a group’s jury-eligible
population and the group’s percentage in the qualified jury pool is attributable to random
chance.” Id. at 324 n.1. Our supreme court found “much to agree with in the approach
adopted by the Michigan Supreme Court and referenced in Berghuis” and adopted the same
“case-by-case approach” utilized by the Michigan Supreme Court: “Provided that the
parties proffer sufficient evidence, courts should consider the results of all the tests in
determining whether representation was fair and reasonable.” State v. Hester, 324 S.W.3d
1, 43 (Tenn. 2010) (quoting People v. Smith, 615 N.W.2d 1, 3 (2000)).
                                            -10-
              Here, the defendant presented evidence, uncontested by the State, that the
difference between the percentage of jury-eligible African American residents in Knox
County and the percentage of African Americans contained in the jury pool from which
the jury was selected created an absolute disparity of 4.62 percent and a comparitive
disparity of 55.5 percent. The record establishes that juror summonses were sent to a
number of African Americans that represented a percentage equal to or greater than the
total percentage of jury-eligible African American residents. It is true that, based upon the
information gleaned from the jury questionnaires in April and July 2018, the percentage of
African Americans that attended the juror orientation events was much lower. The record
establishes, however, that not every potential juror who attended the event completed the
voluntary questionnaire and that not every person who completed the questionnaire
answered the question about race. It is also true that the percentage of African Americans
represented on the actual venire from which the defendant’s jury was chosen was far below
the percentage of jury-eligible African Americans in Knox County. Using this evidence,
the defendant certainly established that African Americans are a distinct group and
arguably established that African Americans were underrepresented in the jury pool. As
the Supreme Court has observed, however, these factors are generally the most easily
established.

               We turn then to the third factor, whether the underrepresentation was
attributable to the systematic exclusion of the group in the jury-selection process. On this
point, the defendant asserts that he bears no burden of proof, arguing that he is not required
“to explain the exact reasons for this problem.” On this point, he is, quite simply, wrong.
“No ‘clearly established’ precedent of this Court supports [a] claim that [the defendant]
can make out a prima facie case merely by pointing to a host of factors that, individually
or in combination, might contribute to a group’s underrepresentation.” Berghuis, 559 U.S.
at 332. In Berghuis, the Court specifically rejected the argument that Duren “placed the
burden of proving causation on the State.” Id. Instead, the Court said, the defendant must
identify a particular practice and must prove that the practice has caused systematic
underrepresentation. Id.; see also, e.g., State v. Lilly, 930 N.W.2d 293, 307-08 (Iowa
2019). The defendant does not actually suggest any particular practice that resulted in the
systematic exclusion of African American jurors during the jury-selection process utilized
in Knox County. Instead, he suggests that, because the standard deviation was greater than
that that could be explained by chance, “there is something inherent in the jury selection
system that produces this flawed outcome. It is thus, by definition, ‘systematic.’” His own
expert, however, indicated that “approximately 1 out of every 10 venires of 54 jurors would
have an absolute disparity of 4.62 or less, suggesting that this dispartiy could be attributed
to chance.” Moreover, because the demographic information from the questionnaires
represented only those who agreed to fill them out and not the entirety of persons who
appeared for juror orientation, the relevance of the information is suspect. The defendant
                                            -11-
points to a number of social and economic issues that might explain the underrepresentation
of African American jurors, but those courts that have considered the issue have
determined that such factors are only relevant to the extent that the jury selection system
makes them so.

               The defendant relies heavily on Duren, but the proof he presented in this case
differs from that presented by Duren in both quantity and quality. At issue in Duren were
“provisions of Missouri law granting women who so request an automatic exemption from
jury service.” Duren v. Missouri, 439 U.S. 357, 360 (1979). Duren presented specific
evidence that women were grossly underrepresented in “every venire for nearly a year”
and that the underrepresentation could be tied directly to the structure of the exemption for
women, which not only allowed women to be exempted from jury duty solely on the basis
of gender but also presumed that any woman who did not respond to a jury summons had
chosen to exercise the exemption. See Duren, 439 U.S. at 366. Duren demonstrated “that
a large discrepancy occurred not just occasionally but in every weekly venire for a period
of nearly a year,” indicating “that the cause of the underrepresentation was systematic—
that is, inherent in the particular jury-selection process utilized,” which allowed Duren to
show “that the underrepresentation of women in the final pool of prospective jurors was
due to the operation of Missouri’s exemption criteria—whether the automatic exemption
for women or other statutory exemptions—as implemented in Jackson County.” Id.

               Here, the defendant presented statistical evidence only from the juror
summonses sent in April and July 2018. Although he did present the affidavit of another
criminal defense attorney who asserted that he could not recall having participated in a trial
in which “more than 2 or 3” African Americans appeared in the venire, this evidence fell
far short of that presented by Duren. Additionally, and perhaps more importantly, the
defendant pointed to no specific part of the system to which the discrepancy could be
attributed. This case is not like Duren, where Duren obtained relief because he
“demonstrated systematic exclusion with particularity” by showing “that women’s
underrepresentation was persistent” and by identifying “the two stages of the jury-selection
process ‘when . . . the systematic exclusion took place.’” Berghuis, 559 U.S. at 328
(quoting Duren, 439 U.S. at 366). The evidence presented by the defendant established
that a variety of race-neutral exemptions were utilized by a total of 824 potential jurors, in
contrast to Duren, where an essentially automatic exemption for women specifically
accounted for the underrepresentation of women.

               Moreover, in Berghuis v. Smith, the Supreme Court examined Smith’s “list”
of potential reasons for underrepresentation, which “include[d] the County’s practice of
excusing people who merely alleged hardship or simply failed to show up for jury service,
its reliance on mail notices, its failure to follow up on nonresponses, its use of residential
addresses at least 15 months old, and the refusal of Kent County police to enforce court
                                            -12-
orders for the appearance of prospective jurors,” and found that Smith had failed to
demonstrate systematic exclusion of African Americans. Berghuis, 559 U.S. at 332.
Smith’s list, rejected by the Court, looks strikingly similar to the reasons cited by the
defendant as possible reasons for the winnowing of African Americans from the jury pool,
including the use of “driver’s license data that is updated only every two years,” the
association of transience with lower income “and the percentage of African Americans
who are lower-income [being] greater than the population in general,” the lack of access to
the juror orientation sessions and to trial, “the historic legacy of the justice system in the
South,” and “the fact that the system takes no steps to track down or compel jurors to show
up if they do not respond to their summons.” As the Court observed, it had never held that
a defendant could “make out a prima facie case merely by pointing to a host of factors that,
individually or in combination, might contribute to a group’s underrepresentation” and had
“never ‘clearly established’ that jury-selection-process features of the kind on Smith’s list
can give rise to a fair-cross-section claim.” Berghuis, 559 U.S. at 332-33. The State is not
required to establish a perfect selection system or to create venires that directly mirror the
population every single time. It is enough that the selection process does not systematically
exclude African Americans.

               We conclude that the defendant has failed to establish a prima facie violation
of the fair cross-section requirement.

                                   B. Batson v. Kentucky

               The defendant also argues that the State improperly utilized a peremptory
challenge to excuse the only African American from the venire and that the State failed to
establish a race-neutral reason for doing so. The State asserts that the prosecutor provided
race-neutral reasons for excusing the juror in question.

               The “Constitution forbids striking even a single prospective juror for a
discriminatory purpose.” Snyder v. Louisiana, 552 U.S. 472, 478 (2008). “A prosecutor’s
wrongful exclusion of a juror by a race-based peremptory challenge is a constitutional
violation committed in open court at the outset of the proceedings” that “casts doubt over
the obligation of the parties, the jury, and indeed the court to adhere to the law throughout
the trial of the cause.” Powers v. Ohio, 499 U.S. 400, 412-13 (1991). An accused can
“establish a prima facie case of purposeful discrimination in selection of the petit jury
solely on evidence concerning the prosecutor’s exercise of peremptory challenges.”
Batson v. Kentucky, 476 U.S. 79, 96 (1986). “Under Batson, once a prima facie case of
discrimination has been shown by a defendant, the State must provide race-neutral reasons
for its peremptory strikes. The trial judge must consider the State’s proffered reasons “in
light of all of the relevant facts and circumstances, and in light of the arguments of the
parties” and “determine whether the prosecutor’s stated reasons were the actual reasons or
                                            -13-
instead were a pretext for discrimination.” Flowers, 139 S. Ct. at 2241 (citation omitted).
Case law permits “criminal defendants raising Batson challenges to present a variety of
evidence to support a claim that a prosecutor’s peremptory strikes were made on the basis
of race” including:

               • statistical evidence about the prosecutor’s use of peremptory
               strikes against black prospective jurors as compared to white
               prospective jurors in the case;

               • evidence of a prosecutor’s disparate questioning and
               investigation of black and white prospective jurors in the case;

               • side-by-side comparisons of black prospective jurors who
               were struck and white prospective jurors who were not struck
               in the case;

               • a prosecutor’s misrepresentations of the record when
               defending the strikes during the Batson hearing;

               • relevant history of the State’s peremptory strikes in past
               cases; or

               • other relevant circumstances that bear upon the issue of racial
               discrimination.

Id. at 2243.

               On appeal, the reviewing court is “highly deferential” to “the trial court’s
factual determinations in a Batson hearing,” which “largely will turn on evaluation of
credibility.” Id. (citation omitted). “[A] trial court’s ruling on the issue of discriminatory
intent must be sustained unless it is clearly erroneous.” Id. at 2244 (citation omitted).

              Here, during the first round of peremptory strikes, the State excused the only
African American prospective juror to be seated in the jury box. The trial court asked the
State “to be on the safe side,” to “put a race-neutral reason on the record on why you’re
striking” Prospective Juror F. The prosecutor replied:

                      Several, judge. First off, he mumbles when he speaks.
               I couldn’t understand clearly the responses that he was giving.
               He -- on several instances, he was scowling during . . . my
               portion, and then when [defense counsel] got up, he started
                                             -14-
              nodding significantly when she first started hers. He looks like
              he’s having trouble hearing, ’cause he’s putting his hand to his
              ear on several occasions, and he -- and I thought initially the
              scowling was because he may have vision problems, and I see
              he . . . has now put on sunglasses. And I think that . . . his voice
              trails off when he’s speaking. It’s because of the mumbling. It
              happened to both [defense counsel] and myself where we
              continued onto another person, and he continued to speak.

The trial court agreed that Prospective Juror F was “scowling at” the prosecutor and found
that to be “a race-neutral reason.”

                After the jury was seated but before the trial began, the defendant again
objected to the State’s striking Prospective Juror F, asserting that the State’s purportedly
race-neutral reasons for the strike were pretextual. He argued that the State could not rely
on Prospective Juror F’s alleged trouble seeing and hearing because the State did not “take
the obvious step of asking do you have this problem.” As to the prosecutor’s complaint of
the prospective juror’s “mumbling,” the defendant stated that mumbling did not suggest
that someone could not be a fair juror. The State defended the proffered reasons, claiming
again that Prospective Juror F “was nodding with approval when [defense counsel] got up
there, and he was scowling . . . noticeably, to me, Judge, at least, when I was talking during
my portion of voir dire.” The prosecutor argued that “mumbling obviously would” impact
the ability to “communicate effectively with other jurors during deliberations.”

               The trial court again concluded that “they are race neutral reasons.” The
court described Prospective Juror F as a “very unique individual” who “did have a very
different demeanor that goes well beyond his cultural heritage or his skin that I thought
stood out to me.” The court said it “was joking when I said he was scowling at you” and
that “he just always looked kind of like he had that look on his face, to me, but you were
watching probably more closely than I was.”

              We begin with the defendant’s assertion that the trial court impermissibly
manufactured a race-neutral reason for the striking of Prospective Juror F instead of simply
evaluating those offered by the State. Although the exercise of peremptory challenges “are
often the subjects of instinct” and although “it can sometimes be hard to say what the reason
is,” “when illegitimate grounds like race are in issue, a prosecutor simply has got to state
his reasons as best he can and stand or fall on the plausibility of the reasons he gives.”
Miller-El v. Dretke, 545 U.S. 231, 252 (2005). “A Batson challenge does not call for a
mere exercise in thinking up any rational basis. If the stated reason does not hold up, its
pretextual significance does not fade because a trial judge, or an appeals court, can imagine
a [race-neutral] reason.” Id. Stated differently, the mere “substitution of a reason for
                                             -15-
eliminating [a prospective juror] does nothing to satisfy the prosecutors’ burden of stating
a racially neutral explanation for their own actions.” Id. In consequence, the trial court’s
observation that Prospective Juror F was a “very unique individual” who “did have a very
different demeanor that goes well beyond his cultural heritage or his skin,” could not have
satisfied the requirement of a race-neutral reason for the State’s striking him.

               We turn then to the reasons actually offered by the State. The prosecutor
indicated that he believed, based upon some of his physical actions, that Prospective Juror
F struggled with hearing and vision issues. The record reflects, however, that the State did
not ask the prospective juror if he had any issues with his hearing or vision that might
impact his ability to act as a juror in the defendant’s case. “[T]he State’s failure to engage
in any meaningful voir dire examination on a subject the State alleges it is concerned about
is evidence suggesting that the explanation is a sham and a pretext for discrimination.”
Miller-El, 545 U.S. at 246 (quoting Ex parte Travis, 776 So. 2d 874, 881 (Ala. 2000)); see
also State v. Robert A. Franklin, No. E2017-00334-CCA-R3-CD, 2018 WL 3998766, at
*29 (Tenn. Crim. App., Knoxville, Aug. 21, 2018) (recognizing “that a prosecutor’s failure
to ask additional questions on a topic of concern can suggest that the prosecution’s race-
neutral explanation is merely pretextual”). Although physical infirmaties such as problems
with vision or hearing could certainly be race-neutral reasons for striking a juror, the record
does not contain any evidence to support the prosecutor’s statements about Prospective
Juror F’s vision and hearing because the State did not ask the juror any questions about
those issues.

              We are left then, with the prosecutor’s assertion that Prospective Juror F was
“scowling” during the State’s portion of voir dire and nodding in agreement during the
defendant’s portion. “Although non-verbal communication, such as demeanor or
inattentive behavior, can form a race-neutral basis for a peremptory strike, we recognize
that race-neutral explanations based on subjective assessments ‘must be carefully
scrutinized.’” Robert A. Franklin, 2018 WL 3998766, at *30 (quoting State v. Carroll, 34
S.W.3d 317, 320 (Tenn. Crim. App. 2000)). When the State relies on a prospective juror’s
demeanor as a race-neutral reason for exercising a peremptory strike, “the judge should
take into account, among other things, any observations of the juror that the judge was able
to make during the voir dire,” but “a demeanor-based explanation” need not “be rejected if
the judge did not observe or cannot recall the juror’s demeanor.” Thaler v. Haynes, 559
U.S. 43, 48 (2010). Indeed, deference to the ruling of the trial court “is especially
appropriate where a trial judge has made a finding that an attorney credibly relied on
demeanor in exercising a strike.” Snyder, 552 U.S. at 479.

              Here, the trial judge initially agreed with the State’s assertion that
Prospective Juror F had been scowling at the prosecutor but later indicated that it had only
been “joking” and observed that what the prosecutor believed to be a scowl might simply
                                             -16-
have been the prospective juror’s default expression. The court acknowledged, however,
that it had not observed the jurors as closely as the prosecutor and did not dispute the
prosecutor’s account. To be sure, a prospective juror’s body language communicating an
inclination to favor or disfavor one side over the other is an acceptable race-neutral reason
for striking the juror. Consequently, it is our view that the ruling of the trial court that the
State had offered a race-neutral reason for striking Prospective Juror F was not clearly
erroneous. The defendant is not entiled to relief on this issue.

                                  II. Exclusion of Evidence

              The defendant asserts that the trial court erred by excluding from evidence
testimony and text messages that suggested that Ms. Crider was soliciting someone to rob
the defendant or his family, medical records detailing Ms. Crider’s diagnosis and treatment
“for a variety of STD’s” in the months preceding the offenses, and the prior consistent
statement of a witness, all of which, he argues, would have served to corroborate other
defense evidence. The trial court excluded the evidence on grounds that it constituted
inadmissible hearsay. The State contends that the trial court did not err.

               “‘Hearsay’ is a statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter
asserted.” Tenn. R. Evid. 801(c). “Hearsay is not admissible except as provided by these
rules or otherwise by law.” Id. 802. Tennessee Rules of Evidence 803 and 804 provide
exceptions to the general rule of inadmissibility of hearsay. Our supreme court has
confirmed that “[t]he standard of review for rulings on hearsay evidence has multiple
layers.” Kendrick v. State, 454 S.W.3d 450, 479 (Tenn. 2015). The “factual and credibility
findings” made by the trial court when considering whether a statement is hearsay, “are
binding on a reviewing court unless the evidence in the record preponderates against them.”
Id. (citing State v. Gilley, 297 S.W.3d 739, 759-61 (Tenn. Crim. App. 2008)). “Once the
trial court has made its factual findings, the next questions—whether the facts prove that
the statement (1) was hearsay and (2) fits under one [of] the exceptions to the hearsay
rule—are questions of law subject to de novo review.” Kendrick, 454 S.W.3d at 479 (citing
State v. Schiefelbein, 230 S.W.3d 88, 128 (Tenn. Crim. App. 2007); Keisling v. Keisling,
196 S.W.3d 703, 721 (Tenn. Ct. App. 2005)); see also Gilley, 297 S.W.3d at 760 (stating
that because “[n]o factual issue attends” the trial court’s determination whether a statement
is hearsay, “it necessarily is a question of law”). “If a statement is hearsay, but does not fit
one of the exceptions, it is inadmissible, and the court must exclude the statement. But if
a hearsay statement does fit under one of the exceptions, the trial court may not use the
hearsay rule to suppress the statement.” Kendrick, 454 S.W.3d at 479; see also Gilley, 297
S.W.3d at 760-61.

              The defendant also argues that his constitutional right to present a defense
                                             -17-
trumps the application of the rules of evidence with regard to the challenged evidence.
Although “[p]rinciples of due process require that a defendant in a criminal trial have the
right to present a defense and to offer testimony” favorable to his cause, State v. Flood,
219 S.W.3d 307, 316 (Tenn. 2007) (citing Chambers v. Mississippi, 410 U.S. 284, 294
(1973); State v. Brown, 29 S.W.3d 427, 431 (Tenn. 2000)), that right is not without limits,
see Flood, 219 S.W.3d at 316 (citing Chambers, 410 U.S. at 302). Indeed, the Supreme
Court has observed that “[i]n the exercise of this right, the accused, as is required of the
State, must comply with established rules of procedure and evidence[.]” Chambers, 410
U.S. at 302. “So long as the rules of procedure and evidence are not applied arbitrarily or
disproportionately to defeat the purposes they are designed to serve, these rules do not
violate a defendant's right to present a defense.” Flood, 219 S.W.3d at 316 (citing United
States v. Scheffer, 523 U.S. 303, 308 (1998); Holmes v. South Carolina, 547 U.S. 319
(2006); Chambers, 410 U.S. at 302). To determine whether a particular evidentiary ruling
has violated a defendant’s constitutional right to present a defense, a reviewing court must
consider:

              (1) Whether the excluded evidence is critical to the defense;

              (2) Whether the evidence bears sufficient indicia of reliability;
              and

              (3) Whether the interest supporting exclusion of the evidence
              is substantially important.

Flood, 219 S.W.3d at 316 (citing Brown, 29 S.W.3d at 434-45; State v. Rice, 184 S.W.3d
646, 673 (2006); State v. Rogers, 188 S.W.3d 593, 614 (Tenn. 2006)).

                                 A. Ms. Crider’s Threats

              The defendant asked the court to allow Ms. Knighton to testify “that in that
same time period” Ms. Knighton heard Ms. Crider “make phone calls to individuals, asking
them to come and help.” He argued that the evidence was necessary “to show the full
picture” and that the testimony “can’t be hearsay” because it was Ms. Crider’s “asking
someone to do something.” The trial court disagreed, ruling that the testimony constituted
inadmissible hearsay.

              The defendant made the following offer of proof on the record:

              Q     And you also heard her make calls to someone else -- in
              which she was asking them to come F-up “L”; is that right?

                                            -18-
              A      Yes.

              Q      And when those calls were made, you were in the room
              with her, right next to her?

              A      I was.

Even after the proffer, the trial court maintained that the evidence was inadmissible.

               The defendant also sought the introduction of text messages sent and
received and telephone calls placed by Ms. Crider before her death on the day of the
offenses. The text messages had been gathered during the forensic examination of her
cellular telephone by the KPD. The defendant argued that the evidence “would be relevant
absolutely to a state of passion produced by provocation defense.” The defendant also
asked the trial court to admit the text messages and telephone calls to corroborate Ms.
Knighton’s testimony, saying that “looking at these records absolutely bolsters the idea
that [Ms.] Knighton is being completely truthful when she is saying that [Ms. Crider] is
telling [the defendant] that she’s going to have something done to him.” The defendant
also argued that the State’s failure to fully investigate the text messages could “cast doubt
on the validity of the investigation.” The trial court sustained the State’s objection, ruling
that “these text messages are hearsay. They weren’t made to the defendant, and so I’m
gonna exclude them.”

              At the defendant’s first trial, the trial court excluded testimony from Ms.
Knighton regarding the victim’s telephone conversations and alleged threats against the
defendant, and this court determined that “such statements were not erroneously excluded.”
Brandon Scott Donaldson, slip op. at 12. As she did at the first trial, Ms. Knighton
confirmed that the defendant was gone when Ms. Knighton overheard Ms. Crider make the
threatening statements about the defendant and that she did not communicate the specific
information to the defendant. As we explained in our earlier opinion, because the
defendant was not aware of the specific contents of the information that Ms. Knighton
overheard, it could not serve as a basis for finding that Ms. Crider had provoked the
defendant and, consequently, “it could only have been offered for its truth.” Id.
Consequently, Ms. Knighton’s testimony was inadmissible hearsay.

             As indicated above, the defendant tried a new tactic to gain admission of the
evidence, arguing that it was admissible to corroborate other testimony by Ms. Knighton
and testimony from the defendant, who did not testify at the first trial. The text messages
and the conversations overheard by Ms. Knighton were, unquestionably, hearsay. No
exception supports their admission into evidence, and the defendant does not argue
otherwise. That the evidence might have bolstered the credibility of the defense witnesses
                                            -19-
does not alter its character. Indeed, because the purpose for offering the evidence was to
enhance the veracity of the testimony offered by the defense, it was necessarily offered for
the truth of the matter asserted. If it was not true, then it could not bolster credibility.
Because the defendant did not know about the specific threats conveyed in the text
messages and telephone calls, they were irrelevant. Moreover, in contrast to the first trial,
the defendant testified at the second trial and told the jury that Ms. Crider had threatened
to harm him and his family. Additionally, in contrast to the second trial, Ms. Knighton was
permitted to testify about the statements that she heard Ms. Crider make to the defendant
about sexually transmitted disease and was permitted to testify that she telephoned the
defendant to warn him “to be careful because [Ms. Crider] had somebody after him.” In
light of this additional evidence and because the defendant was unaware of the threats,
when viewed under the criteria set forth in Flood, we cannot say that the substance of Ms.
Crider’s text messages and telephone calls was critical to the defense. Consequently, the
trial court did not err by excluding it.

              In a related issue, the defendant wanted to introduce Mr. Crutchfield’s
previous testimony about the text messages and telephone calls he exchanged with Ms.
Crider on the day of the offenses. The defendant asked the trial court to find Mr.
Crutchfield legally unavailable as a witness because they had been unable to serve him
with a subpoena. The State objected on hearsay grounds.

               The trial court found that Mr. Crutchfield was legally unavailable but
determined that “parts of the transcript” were “inadmissible in this trial.” The court
specifically ruled that “all the stuff about her asking him to come to Knoxville and to do
anything, anything she’s saying to him, I think is inadmissible hearsay, even though he’s
unavailable as a witness.”

                Mr. Crutchfield’s prior testimony was hearsay, and his prior testimony about
the messages and calls he exchanged with Ms. Crider was hearsay within hearsay. At the
first trial, the State called Mr. Crutchfield as a witness, and he was permitted to testify
about the messages not because they were not hearsay but because the defendant did not
object to their admission. They were hearsay then, and they are hearsay now. Indeed, the
defendant does not actually posit an exception to the hearsay rule that would permit the
admission of the excluded testimony but argues instead that the information should have
been admitted under the criteria in Flood because it was critical to his defense, again
asserting that its purpose would have been to corroborate the defendant’s testimony that
Ms. Crider had threatened him. As we explained above, however, the defendant was
unaware of Ms. Crider’s conversations with Mr. Crutchfield, and the State did not argue
that Ms. Crider did not threaten the defendant. As a result, Mr. Crutchfield’s testimony
does not satisfy the criteria for admission under Flood.

                                            -20-
                                    B. Medical Records

               The defendant asked the trial court to permit him to admit “medical records
that are consistent with” Ms. Crider’s having been treated for two sexually transmitted
diseases, which evidence he argued was relevant to corroborate Ms. Knighton’s testimony
that she overheard Ms. Crider tell the defendant that she knew why his “dick was burning”
and that she had gotten her own “situation taken care of.” The court found that the reason
the original statement came in was because “it’s not offered to prove the truth of the matter
asserted. Now you’re trying to bring in proof to show it was true, and I think that’s
inadmissible.” The court said that even if the records themselves were admissible via an
exception to the hearsay rule, if the court allowed the records to be admitted, their
admission “removes the justification for the original statement being brought in, in the first
place.”

               In the defendant’s first appeal, we concluded that “Ms. Knighton’s testimony
regarding the victim’s statements to the defendant about giving him a venereal disease was
clearly not offered to prove the truth of the matter asserted; rather, these statements were
offered to show the potential effect on the listener, i.e., the defendant.” Brandon Scott
Donaldson, slip op. at 12. Thus, we concluded that “[b]ecause these out-of-court
statements of the victim’s were not offered for their truth, they did not qualify as hearsay,
and the trial court erred by excluding them on that basis.” Id. During the retrial, the
defendant sought to not only admit Ms. Knighton’s testimony on grounds that it was not
offered for its truth but also to prove that Ms. Crider’s statements were true. Whether the
statements were true or not was irrelevant. The only relevance came from their effect on
the defendant. Consequently, regardless of whether Ms. Crider’s medical records might
have been admissible under an exception to the hearsay rule, they remained inadmissible
because they were irrelevant. See Tenn. R. Evid. 401, 402.

                     C. Other Statements Overheard by Ms. Knighton

              During Ms. Knighton’s direct examination testimony, the defendant asked
Ms. Knighton whether she had overheard Ms. Crider make a telephone call just after the
defendant left the Porter Avenue residence. When the defendant asked about the substance
of that conversation, the State objected on hearsay grounds. The defendant argued that Ms.
Knighton would testify that she overheard Ms. Crider tell Ms. Jones that the defendant had
hit her and injured her to a degree that she needed an ambulance and that Ms. Knighton
attempted to “yell through the phone, ‘No, he didn’t. He did not hurt her.’” He argued that
the evidence was relevant to establish that Ms. Crider was behaving in a provocative
manner and “engaging in a set of manipulations.” The trial court deemed the evidence
inadmissible. The defendant made the following offer of proof:

                                            -21-
              Q      Directing your attention to the time when you were in
              the house with [Ms. Crider], [the defendant] had already left,
              am I right that [Ms. Crider] -- you overheard [Ms. Crider] call
              someone that you believed to be her mother; is that right?

              A       Yes.

              Q     And you overheard her telling her mother there had
              been a fight, that she had been hit, and that she needed an
              ambulance; is that right?

              A       Yes.

              Q      And you could see her, you could tell she had not been
              injured and did not need an ambulance, and you orally said --
              with the hope that the person on the other end of the line could
              hear, you said, “No, that’s not true, ma’am”?

              A       I did.

The court did not alter its ruling in light of the offer of proof.

               The defendant argues that because Ms. Crider’s statement that the defendant
had hurt her was not offered for its truth, it was not hearsay. Although it is true that the
statement was not hearsay, it was also not relevant. That Ms. Crider told Ms. Jones that
the defendant had hurt her did not make any fact of consequence more or less probable.
The defendant claims that it was relevant to show Ms. Crider’s “attitude and emotional
state,” but other, more competent evidence clearly established Ms. Crider’s demeanor that
morning. In any event, even if the evidence was marginally relevant, its exclusion was
harmless given its minimal probative value.

                      D. Prior Consistent Statements by Ms. Knighton

              During his case-in-chief, the defendant called Investigator Tim Riddle and
attempted to ask him about some statements made during his lengthy interview with Ms.
Knighton that were consistent with her direct examination testimony to rehabilitate her
credibility generally, which he argued had been “destroyed” on cross-examination. The
State objected, arguing that it had “attacked her on the issue of bleach, and the issue of not
knowing” who the defendant’s mother was and that the defendant should not be permitted
to offer prior consistent statements on any issue other than those two. The trial court
concluded that Ms. Knighton’s credibility was not “seriously attacked on this issue” and
                                              -22-
found that the proffered statement was not “a proper consistent statement on that part.”
The court found that the defendant could offer a prior consistent statement “about the
bleach being there.”

               “Prior statements of witnesses, whether consistent or inconsistent with their
trial testimony, constitute hearsay evidence if offered for the truth of the matter asserted
therein.” State v. Braggs, 604 S.W.2d 883, 885 (Tenn. Crim. App. 1980) (citations
omitted). “Although prior inconsistent statements of a witness may be admissible for
impeachment purposes, the general rule, subject to certain exceptions, is that evidence of
prior consistent statements may not be used to rehabilitate the impeached witness.” Id.
(citations omitted) (emphasis added). Three exceptions to the general rule exist, but the
defendant relies on only one. Under that exception, when “the witness’[s] testimony [has]
been assailed or seriously questioned to the extent that the witness’[s] credibility needs
shoring up,” the witness’s prior consistent statement “may be admissible, as an exception
to the rule against hearsay, to rehabilitate a witness when insinuations of recent fabrication
have been made, or when deliberate falsehood has been implied.” State v. Benton, 759
S.W.2d 427, 434 (Tenn. Crim. App. 1988). The defendant contends that Ms. Knighton’s
statement to Investigator Riddle that she overheard Ms. Crider insinuate that she had given
the defendant a sexually transmitted disease was admissible to shore up her credibility
because “[t]he State cross-examined Ms. Knighton regarding her credibility, and even
directly accused her of lying.”

                Although it is true that the State cross-examined Ms. Knighton regarding her
credibility, it did not do so in a manner that exceeded that which occurs every time a witness
for the opposing party is cross examined. The only insinuations of fabrication or
allegations of deliberate falsehood related to Ms. Knighton’s direct examination testimony
that she observed clothing on the defendant’s bed that had been doused with bleach and
that she had gathered the clothing into a plastic garbage bag in the very brief interval
between the defendant’s departure and the arrival of the police and then placed it on her
back porch, never to be mentioned again. The State pointed out that even after hours of
questioning by Investigator Riddle, Ms. Knighton made no mention of the bleached
clothing that could, at that very time, have been located by officers on her porch. The State
did not challenge her testimony on grounds that she had fabricated the claim of sexually
transmitted disease. That Ms. Knighton’s statement to Investigator Riddle on the issue of
Ms. Crider’s sexually transmitted disease was consistent with her trial testimony on that
issue had no bearing at all on the issue of the bleached clothing. Stated another way, the
impeachment of a witness on one issue does not render admissible every prior consistent
statement the witness made in the case. To hold otherwise would make a mockery of the
general rule excluding prior consistent statements. To the extent that it is not clear from
the case law, we specifically hold that a witness’s prior consistent statement about a
particular issue may be admissible to rehabilitate the witness when the witness’s testimony
                                            -23-
about that same issue has been attacked, impeached, or branded with the mark of recent
fabrication. General attacks on the witness’ credibility do not open the door to the
admission of all the witness’s statements that happen to be consistent with the witness’s
trial testimony.

                                       III. Sonogram

            The defendant asserts that the trial court erred by admitting into evidence a
sonogram image of Ms. Crider’s unborn child. The State contends that the trial court did
not err.

              The defendant was charged with the second degree murder of Ms. Crider’s
unborn child under the terms of Code section 39-13-214, which provides that, “[f]or the
purposes of this part, ‘another’ and ‘another person’ include a human embryo or fetus at
any stage of gestation in utero, when any such term refers to the victim of any act made
criminal by this part.” T.C.A. § 39-13-214(a). Tennessee Code Annotated section 40-38-
103 provides that, “[i]n a prosecution for any criminal homicide, an appropriate photograph
of the victim while alive shall be admissible evidence when offered by the district attorney
general to show the general appearance and condition of the victim while alive.” T.C.A. §
40-38-103(c). Here, the State offered a sonogram image taken of Ms. Crider’s fetus during
a doctor’s appointment the week before the offenses. Ms. Jones, who had attended the
appointment where the image was taken, verified its authenticity. In our view, the image
was relevant and admissible to satisfy the State’s burden of proving that the defendant
knowingly killed “another.” See T.C.A. § 39-13-210(a).

                                        IV. Mistrial

              The defendant contends that the trial court erred by denying his motion for a
mistrial, presented after Investigator Riddle spontaneously offered clearly inadmissible
testimony during direct examination. The State asserts that the trial court did not err.

               Prior to trial, the defendant moved the trial court to exclude evidence
collected during the investigation that suggested that the defendant might have been
engaged in the illegal drug trade and evidence that the defendant had committed or been
charged with any other crimes not related to those at issue in this case. The trial court
granted the motion. Despite the court’s earlier ruling, during his direct examination
testimony Investigator Riddle, while detailing the process he used to identify and
apprehend the defendant, stated that after confirming the defendant’s identity, he “went
and took out the warrants for [the defendant] and placed them on file, and then I realized
he had two other warrants pending as well.” The defendant objected and moved for a
mistrial, noting the court’s earlier ruling. The trial court agreed that Investigator Riddle’s
                                            -24-
statement was not only “not responsive to the question” he had been asked but was also
“clearly in violation of the [c]ourt’s order.” The court further observed that the statement
was “the kind of thing too that in any trial that would never come in, or very, very rarely
come in. So I don’t understand why the investigator felt the need to throw that out there.”
The court concluded, however, that the danger for unfair prejudice was somewhat
mitigated by the fact that the investigator had not specified “the nature of the warrants.”
The court declined to grant a mistrial but agreed to provide a curative instruction to the
jury. The trial court also admonished the State to “be really careful from here on out, ’cause
if it happens again, I’m probably going to grant that motion, and there will not be a third
trial.”

              We find no abuse of discretion in the trial court’s decision to deny the
defendant’s motion for mistrial. See State v. Nash, 294 S.W.3d 541, 546 (Tenn. 2009).
“Normally, a mistrial should be declared only if there is a manifest necessity for such
action.” State v. Saylor, 117 S.W.3d 239, 250 (Tenn. 2003) (citing State v. Millbrooks, 819
S.W.2d 441, 443 (Tenn. Crim. App. 1991)). “In other words, a mistrial is an appropriate
remedy when a trial cannot continue, or a miscarriage of justice would result if it did.”
Saylor, 117 S.W.3d at 250 (quoting State v. Land, 34 S.W.3d 516, 527 (Tenn. Crim. App.
2000)). “The purpose for declaring a mistrial is to correct damage done to the judicial
process when some event has occurred which precludes an impartial verdict.” State v.
Williams, 929 S.W.2d 385, 388 (Tenn. Crim. App. 1996).

               Investigator Riddle’s statement that the defendant had two other warrants
pending was fleeting, and the defendant’s objection cut the testimony short. Moreover, the
remark was not made in response to any improper questioning by the State, and the State
made no attempt to exploit the improper comment. Additionally, the trial court issued a
curative instruction admonishing the jury to disregard “any reference to warrants.” Finally,
the court admonished the State to warn its witness that any further testimony offered in
contravention of the court’s earlier ruling would likely result in the court’s granting a
mistrial and dismissing the case. Under these circumstances, nothing indicated a manifest
necessity for the declaration of a mistrial, and the trial court’s decision to deny the motion
did not result in a miscarriage of justice. See Saylor, 117 S.W.3d at 250.

                                   V. Closing Argument

               The defendant asserts that the prosecutor made inappropriate comments
during closing argument. Specifically, he argues that the prosecutor committed misconduct
by inflaming and confusing the jury by calling the defendant a predator, by offering his
“expert opinion” about the inferences to be drawn from the location of the shell casings,
by stating “medical information that was not in the record,” and by “repeatedly misstat[ing]
the relevant legal question.”
                                            -25-
              The prosecutor began his rebuttal with the following remarks:

                      “Who do you think you’re fooling? “Do you take me
              for a fool?” I told you in voir dire that’s the kind of juror that
              I wanted, jurors that would sit there with common sense, and
              this is a case about common sense. And everything they just
              argued lacks sense when you think about what happened in this
              case. This was a case of a gun-toting, poison-peddling, dope-
              dealing Brandon Donaldson acting like a predator on Porter
              Avenue.

The defendant objected to the prosecutor’s characterization of the defendant, but the trial
court overruled the objection. The prosecutor immediately repeated the characterization:
“Gun-toting, poison-peddling, dope-dealing Brandon Donaldson acting like a predator in
the manner in which . . . he fired into that car.” The defendant objected again, and the trial
court sustained “the objection to ‘acting like a predator.’ Disregard the ‘acting like a
predator.’”

              The prosecutor continued:

                     You saw actually three different planes of that car
              getting -- getting hit. You saw one coming into the back
              window with a downward trajectory, right. Where was the
              shooter then? The shooter had to have been above the car. The
              shooter had to have been up on the lawn. The second set of
              shots are going into the trunk, straight away. You see the
              angles as it goes around the car, finally making it to the driver’s
              side of the car, right? The shots as they go into the car are
              moving around the back of the car, and look at all the shell
              casings all the way up the street. He’s chasing that car.

The defendant objected, arguing that there had been “no testimony to this.” The trial court
overruled the objection but instructed the jury to “disregard if they don’t believe the
evidence supports the argument.” The prosecutor went on to argue that the placement of
the shell casings showed that the defendant was “out in the street, going up the street
chasing that car, and he wants you to come in here, and say, ‘Well, give me a lesser-
included offense. I was acting -- I was in a state of passion.’ No. You were intending to
kill those people. You shot 11 times.”



                                             -26-
              Later, the prosecutor argued that Ms. Knighton’s testimony was a “complete
exaggeration of his -- of conduct” and asserted that Ms. Knighton “was making that up”
when she said Ms. Crider had doused the defendant’s clothes with bleach. He later
proclaimed that Ms. Knighton “lied to you” when she said the defendant had picked Ms.
Crider up “like a groom carries a bride.” He also argued:

                     And they can’t even get the -- can’t even get the
              venereal disease right, right? You heard Angelia Knighton, she
              said, “You sick dick, MFer, that’s why your dick is burning,
              and I got a shot, took care of myself,” right? Heard her say
              that. That was the provocative words that she said to him. And
              then he takes the stand and says something about herpes. You
              don’t get a shot for herpes.

The defendant objected, and the trial court sustained the objection, ruling, “Yeah, if it’s
outside the scope of the evidence, folks, you may disregard the argument.” Instead of
moving on, the prosecutor immediately told the jury that “in your own everyday experience
you could know what those two things mean and how they’re disconnected.” The
defendant objected, and the trial court again sustained the objection.

              The prosecutor later told the jury that it would “have to consider state of
passion, at least for [Ms. Crider’s] count,” and the defendant objected. The trial court
sustained the objection and noted that “that instruction applies to all alleged victims.”

             As to what might constitute adequate provocation, the prosecutor stated,
“Folks, manslaughter and heat of passion is when you find somebody messing with your
kid.” The defendant objected, and the trial court overruled the objection. The prosecutor
continued:

                      Manslaughter, making a reasonable person act in an
              irrational manner is when you walk in, you see somebody
              messing sexually with your kid, and you go off; or you walk in
              and you find your spouse in bed with somebody else, and you
              go off. That’s when reasonable persons would act irrationally.

               “While the scope and depth of closing argument is generally a matter within
the trial court’s discretion, the State is not free to do what they wish,” State v. Jones, 568
S.W.3d 101, 145 (Tenn. 2019) (citation omitted), and judges must take care to restrict
improper argument, see State v. Hill, 333 S.W.3d 106, 130-31 (Tenn. Crim. App. 2010)
(citation omitted). Because of the State’s unique role in a criminal case, the State, in
particular, “must refrain from argument designed to inflame the jury and should restrict its
                                            -27-
commentary to matters in evidence or issues at trial.” Hill, 333 S.W.3d at 131. Our
supreme court

              has recognized five general areas of potential prosecutorial
              misconduct during closing arguments: (1) intentionally
              misstating the evidence or misleading the jury as to the
              inferences it may draw; (2) expressing personal beliefs or
              opinions as to the truth or falsity of any testimony or the guilt
              of the defendant; (3) inflaming or attempting to inflame the
              passions or prejudices of the jury; (4) injecting issues broader
              than the guilt or innocence of the accused; and (5) arguing or
              referring to facts outside the record unless the facts are matters
              of common knowledge.

Jones, 568 S.W.3d at 145 (citing State v. Goltz, 111 S.W.3d 1, 6 (Tenn. Crim. App. 2003)).

               The prosecutor’s rebuttal argument clearly violated three and, arguably, all
five of the categories listed above. He began by arguing that everything defense counsel
had argued “lacks sense.” “The prosecution is not permitted to reflect unfavorably upon
defense counsel or the trial tactics employed during the course of the trial.” State v. Gann,
251 S.W.3d 446, 460 (Tenn. Crim. App. 2007) (citing Dupree v. State, 410 S.W.2d 890,
892 (Tenn. 1967); Moore v. State, 17 S.W.2d 30, 35 (Tenn. 1929); Watkins v. State, 203
S.W. 344, 346 (Tenn. 1918); McCracken v. State, 489 S.W.2d 48, 50 (Tenn. Crim. App.
1972)). He improperly expressed his opinion that Ms. Knighton had “lied to” the jury. See
State v. Thornton, 10 S.W.3d 229, 235 (Tenn. Crim. App. 1999); see also State v. Hall, 976
S.W.2d 121 (Tenn. 1998); State v. Henley, 774 S.W.2d 908, 911 (Tenn. 1989). He
improperly inflamed or attempted to inflame the passions of the jury by referring to the
defendant as a “gun-toting, poison-pedaling, dope-dealing” predator, and argued facts
outside the record by stating that a herpes infection would not have been treated by “a
shot.” He arguably injected broader issues than the defendant’s guilt of the charged
offenses by repeatedly referring to the fact that the defendant was dealing drugs at the time
of the offenses We do not agree that the prosecutor intentionally misstated the applicable
law. He did, however, come close to mischaracterizing the inferences to be drawn from
the location of the shell casings. We are particularly concerned with the prosecutor’s
insistence on referring to the defendant as a predator. The courts of this state have
repeatedly held that referring to the defendant as a predator is improper. See Curtis Keller
v. State, No. W2020-00590-CCA-R3-PC, 2021 WL 2886338, at *10 (Tenn. Crim. App.,
Jackson, July 9, 2021) (providing examples of such cases). Indeed, the State should refrain
from calling names. We are also concerned about the prosecutor’s insistence on referring
to the defendant as a “poison-peddl[er]” and “dope-deal[er]” because the defendant’s
alleged drug dealing, the only evidence of which came from the defendant’s own
                                            -28-
testimony, was completely irrelevant to the issues presented at trial. We can only surmise
that the prosecutor was particularly enamored of the sound of that phrase since he uttered
it twice. The most concerning thing about the comments is that they were not only
improper, designed to invite the jury to convict the defendant on a basis other than his guilt
of the offenses on trial, they were wholly unnecessary. As we will discuss more fully
below, the proof of the defendant’s guilt was overwhelming. Because the evidence was
overwhelming, we cannot fathom why a veteran prosecutor would jeopardize the validity
of a second trial by calling the defendant names and providing other obviously improper
commentary during closing argument.

               Even inappropriate closing argument, however, will not warrant a new trial
unless it was so inflammatory or improper as to affect the verdict. See Hill, 333 S.W.2d at
131 (citation omitted); see also Jones, 568 S.W.3d at 145 (“In other words, [improper
argument] will be reversible error if the improper comments of the prosecutor were so
improper or the argument so inflammatory that it affected the verdict.”). An appellate court
considering the harmful effect of improper closing argument examines the following
factors:

              (1) The conduct complained of viewed in the context and in
              light of the facts and circumstances of the case[;]

              (2) [t]he curative measures undertaken by the court and the
              prosecution[;]

              (3) [t]he intent of the prosecutor in making the improper
              statements[;]

              (4) [t]he cumulative effect of the improper conduct and any
              other errors in the record[; and]

              (5) [t]he relative strength or weakness of the case.

Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976). Here, the defendant
objected to each of the challenged comments, and the trial court sustained many of the
objections. The court specifically instructed the jury to disregard the characterization of
the defendant as a predator and any fact or inference argued that was not supported by the
evidence. Additionally, as indicated, the evidence of the defendant’s guilt was
overwhelming. Although it is a close question, we cannot say that the prosecutor’s
argument was so inflammatory or improper that it affected the verdict.



                                            -29-
                                    VI. Jury Instructions

               The defendant challenges the jury instructions relative to the offenses of
second degree murder and voluntary manslaughter and the interplay between the two. He
argues that the trial court’s definition of the offense of voluntary manslaughter was legally
incorrect because it improperly placed the burden on the State to prove beyond a reasonable
doubt that the killing was done in a state of passion produced by adequate provocation. He
also argues that because both second degree murder and voluntary manslaughter share a
“knowing” mens rea, the acquittal-first jury instruction essentially precluded the jury’s
considering the lesser included offense of voluntary manslaughter. The State contends that
the jury instructions were proper.

               Because the constitutional right to trial by jury encompasses the right to a
correct and complete charge of the law, the trial court’s failure to fulfill its duty to give a
complete charge of the law applicable to the facts of a case deprives the defendant of the
constitutional right to a jury trial. State v. Garrison, 40 S.W.3d 426, 432 (Tenn. 2000);
State v. Thompson, 519 S.W.2d 789, 792 (Tenn. 1975). The trial court must provide all
instructions properly raised by the proof, regardless of the instructions requested by either
party. State v. Dorantes, 331 S.W.3d 370, 390 (Tenn. 2011). To evaluate a claim of error
in the jury charge, this court reviews the charge in its entirety. State v. Leach, 148 S.W.3d
42, 58 (Tenn. 2004). A jury instruction is considered “prejudicially erroneous if it fails to
fairly submit the legal issues or if it misleads the jury as to the applicable law.” State v.
Hodges, 944 S.W.2d 346, 352 (Tenn. 1997).

              The legal accuracy of the trial court’s instructions is a question of law subject
to de novo review. See Troup v. Fischer Steel Corp., 236 S.W.3d 143, 149 (Tenn. 2007).
The propriety of a given instruction is a mixed question of law and fact to be reviewed de
novo with a presumption of correctness. Carpenter v. State, 126 S.W.3d 879, 892 (Tenn.
2004); State v. Smiley, 38 S.W.3d 521, 524 (Tenn. 2001).

               As charged in this case, “[s]econd degree murder is . . . [a] knowing killing
of another.” T.C.A.§ 39-13-210(a). “Voluntary manslaughter is the intentional or knowing
killing of another in a state of passion produced by adequate provocation sufficient to lead
a reasonable person to act in an irrational manner.” T.C.A. § 39-13-211(a).

               Immediately after defining the offense of second degree murder, the trial
court instructed the jury as follows:

                     The distinction between voluntary manslaughter and
              second-degree murder is that voluntary manslaughter requires
              that the killing result from a state of passion produced by
                                             -30-
              adequate provocation from the alleged victim sufficient to lead
              a reasonable person to act in an irrational manner. You must
              consider this distinction when deciding whether or not the state
              has proven second-degree murder beyond a reasonable doubt.

The court then instructed the jury:

                     If you have a reasonable doubt as to the defendant’s
              guilt of second-degree murder as charged in the first and/or
              second counts, then your verdict must be not guilty as to that
              offense or offenses, and then you shall proceed to determine
              his guilt or innocence of voluntary manslaughter, a lesser-
              included offense of the first and second counts.

                     Any person who commits voluntary manslaughter is
              guilty of a crime.

                     For you to find the defendant guilty of this offense, the
              state must have proven beyond a reasonable doubt the
              existence of the following essential elements:

                     (1) that the defendant unlawfully killed the alleged
              victim.

                     ....

                     (2) the defendant acted intentionally or knowingly; and

                    (3) that the killing resulted from a state of passion
              produced from the alleged victim sufficient to lead a
              reasonable person to act in an irrational manner.

                     Again, the distinction between voluntary manslaughter
              and second-degree murder is that voluntary manslaughter
              requires that the killing result from a state of passion produced
              by adequate provocation from the alleged victim sufficient to
              lead a reasonable person to act in an irrational manner.

              The court also instructed the jury:

                     Order of consideration.
                                            -31-
                     In reaching your verdict, you shall first consider the
              offense charged in the presentment. If you unanimously find
              the defendant guilty of that offense beyond a reasonable doubt,
              you shall return a verdict of guilty for that offense. If you
              unanimously find the defendant not guilty of that offense, or
              have a reasonable doubt of the defendant’s guilt of that offense,
              you shall then proceed to consider whether or not the defendant
              is guilty of the next lesser-included offense in order from
              greatest to least within that count of the indictment.

                     You shall not proceed to consider any lesser-included
              offense until you have first made a unanimous determination
              that the defendant is not guilty of the immediately-preceding
              greater offense or you unanimously have a reasonable doubt of
              the defendant’s guilt of that offense.

                              A. Ms. Crider’s Unborn Child

               As an initial matter, we address specifically voluntary manslaughter as a
lesser included offense of the second degree murder of Ms. Crider’s unborn child. Prior to
trial, the defendant moved the trial court to instruct the jury on voluntary manslaughter as
a lesser included offense of the second degree murder of Ms. Crider’s unborn child. In a
memorandum in support of his motion, the defendant acknowledged that some cases from
this court appeared to indicate that an instruction on voluntary manslaughter was
appropriate only when the victim of the homicide furnished the provocation but asserted
that “a close examination of the authorities” demonstrated no such bright-line rule.
Ultimately, the trial court agreed to provide the instruction. Although neither party has
challenged this ruling on appeal, we must examine the issue because, if the defendant could
not have been convicted of voluntary manslaughter as a lesser included offense of the
second degree murder of Ms. Crider’s unborn child, then any error in the trial court’s
instructions on voluntary manslaughter would necessarily be harmless beyond a reasonable
doubt with regard to that count.

               In State v. Tilson, our supreme court, considering the common law version
of voluntary manslaughter, concluded that this court had erred by reducing a conviction to
voluntary manslaughter when someone other than the victim provided the provocation.
State v. Tilson, 503 S.W.2d 921, 924 (Tenn. 1974). The court was particularly concerned
that to hold otherwise would permit a conviction of voluntary manslaughter for the death
of “a noncombatant by-stander, provided either by association or friendship, or both, with
the other combatant, the by-stander could be characterized as ‘on the side’ of the one
                                            -32-
actually provoking the fight.” Id. Later, in State v. Brown, the high court concluded that
the defendant was not entitled to a jury instruction on voluntary manslaughter for the death
of his young son because “it is a virtual legal impossibility for a small child to commit an
act that would amount to provocation sufficient to make his subsequent death voluntary
manslaughter rather than murder.” State v. Brown, 836 S.W.2d 530, 554 (Tenn. 1992),
overruled on other grounds by State v. Reynolds, 635 S.W.3d 893, 917 (Tenn. 2021). The
ruling in Brown specifically overruled an earlier ruling of this court that had affirmed a
conviction of voluntary manslaughter for a mother who had beaten her young child to
death. Capps v. State, 478 S.W.2d 905, 907 (Tenn. Crim. App. 1972), overruled by Brown,
836 S.W.2d at 554. Contrary to the defendant’s assertions in the trial court, neither of these
well-settled principles has been overruled.

                The defendant argued that the law of the case doctrine required an instruction
on voluntary manslaughter because this court’s ruling in his previous appeal vacating both
convictions of second degree murder and remanding the case for a new trial implicitly
included a ruling that voluntary manslaughter would be an appropriate verdict for the death
of Ms. Crider’s unborn child. We reversed the defendant’s convictions, however, because
the trial court improperly excluded evidence that touched on all of the charged offenses
and impacted the trial as a whole. Our ruling was not one on the legal sufficiency of a
verdict of voluntary manslaughter for the unborn child. Moreover, because jury
instructions depend entirely on the facts elucidated at trial, even if our prior ruling could
be construed has having touched on the propriety of a voluntary manslaughter instruction
in the prior trial, it would not necessarily mandate such an instruction upon retrial. Had we
intended to make such a ruling, we would have done so. Because it was impossible for the
unborn child to have committed an act sufficient to provoke his death, an instruction on
voluntary manslaughter as a lesser included offense of the second degree murder of the
unborn child was not warranted, and any error in the one provided at trial would be
harmless beyond a reasonable doubt.

                                       B. Ms. Crider

              We turn, then, to the propriety of the jury instructions as to the death of Ms.
Crider.

               In his first direct appeal, the defendant challenged the propriety of the trial
court’s instructions on second degree murder and voluntary manslaughter, arguing much
as he does here “that the trial court erroneously instructed the jury that a ‘state of passion’
was an element of voluntary manslaughter rather than a defense and that the trial court
erred by its use of sequential jury instructions.” Brandon Scott Donaldson, slip op. at 18.
In that opinion, this author expressed the view that “the references to passion and
provocation by their very nature express neither elements of voluntary manslaughter that
                                             -33-
the State is required to prove nor an absolute defense; instead, they are a type of built-in
mitigation to a knowing or intentional killing.” Id., slip op. at 20. Instructing the jury that
a state of passion produced by adequate provocation are elements to be proved by the State
combined with the use of the acquittal-first instruction “creates a conundrum.” Id. This
author expressed the view that “the notion that passion and provocation in the manslaughter
statute are essential elements of that offense is analytically unsound” and that “[r]equiring
the State to prove what is essentially an exculpatory circumstance is akin to a house divided
unto itself.” Id., slip op at 24.

              Confusion about the passion/provocation construct has emanated from State
v. Williams, 38 S.W.3d 532 (Tenn. 2001). There, our supreme court considered the issue
“whether the doctrine of mutual combat remain[ed] viable” following the 1989 amendment
to the homicide statutes. State v. Williams, 38 S.W.3d 532, 538 (Tenn. 2001). In Williams,
the court observed that, at common law, “the essential element required to distinguish
second (2nd) degree murder from voluntary manslaughter is the presence or absence of
malice at the time of the killing.” Id. at 536 (quoting Wilson v. State, 574 S.W.2d 52, 55
(Tenn. Crim. App. 1978)). The court then “[c]ompar[ed] the revised second degree murder
and voluntary manslaughter statutes” and concluded that “the essential element that now
distinguishes these two offenses (which are both ‘knowing’ killings) is whether the killing
was committed ‘in a state of passion produced by adequate provocation sufficient to lead
a reasonable person to act in an irrational manner.’” Id. at 538. This language has led any
number of panels of this court to conclude that “a state of passion produced by adequate
provocation” is an “essential element” of the offense of voluntary manslaughter. A close
reading of Williams, a thorough examination of the history of homicide offenses in
Tennessee, and the application of old-fashioned common sense, however, leads to the
inevitable conclusion that the Williams court did not use the word “element” as it is
generally understood in the criminal law but instead used it in its more common form, i.e.,
“a constituent part.”

              The threshold question is: Why does it matter whether the
passion/provocation construct is deemed an element of voluntary manslaughter? It matters
because treating passion/provocation as an element of the offense of voluntary
manslaughter alters the quantum of proof necessary to warrant an instruction on that
offense and impacts the evaluation of the sufficiency of the convicting evidence. An
instruction on a lesser included offense is not warranted unless the trial court, viewing the
evidence “liberally in the light most favorable to the existence of the lesser included offense
without making any judgment on the credibility of evidence,” “determines that the record
contains any evidence which reasonable minds could accept as to the lesser included
offense” and that “the evidence, viewed in this light, is legally sufficient to support a
conviction for the lesser included offense.” T.C.A. § 40-18-110(a). On the other hand, the
general standard for jury instructions provides that a particular instruction should be given
                                             -34-
when “fairly raised” by the proof. See, e.g., Lester v. State, 370 S.W.2d 405, 409 (1963)
(“Of course, it is well settled that the accused was entitled to an affirmative instruction
upon every issue raised by the evidence. This though does not require the court to instruct
on matters not raised by the evidence.”); State v. Townes, 56 S.W.3d 30, 36 (Tenn. Crim.
App. 2000), overruled on other grounds by State v. Terry, 118 S.W.3d 355 (Tenn. 2003)
(“The duty of the trial court to charge the jury arises when an issue is fairly raised by the
evidence.”); see also, e.g., State v. Benson, 600 S.W.3d 896, 903 (Tenn. 2020), cert. denied
141 S. Ct. 427 (2020) (general defenses); State v. Little, 402 S.W.3d 202, 217 (Tenn. 2013)
(criminal responsibility); State v. Brown, 823 S.W.2d 576, 585 (Tenn. Crim. App. 1991)
(unanimity).

              Understanding the historical framework is important. At common law,
murder occurred “where a person of sound mind and discretion, unlawfully killeth any
reasonable creature, in being, and under the king’s peace, with malice aforethought either
express or implied.” Fields v. State, 9 Tenn. 156, 159 (1829) (citation omitted). This
general definition of murder was adopted into our first official Code in 1858, where it
remained, largely unchanged, until the 1989 amendment to the criminal code: “If any
person of sound memory and discretion, unlawfully kill any reasonable creature in being,
and under the peace of the state, with malice aforethought, either express or implied, such
person shall be guilty of murder.” T.C.A. § 39-2-201 (1982); see also T.C.A. § 39-2401
(1956); 1932 Code § 10767; Shannon’s Code § 6438; 1858 Code § 4597. All forms of
murder, or felonious homicide, were included in this definition unless adequate
provocation existed to mitigate the offense to manslaughter, Mitchell v. State, 16 Tenn. (8
Yer.) 514, 530 (1835), which was defined at common law as “the unlawful killing of
another, without malice either express or implied,” Fields, 9 Tenn. at 159 (citation
omitted). Prior to 1989, the Code “did not consider manslaughter, voluntary or involuntary,
‘murder.’” Issac Lydell Herron v. Fred Raney, Warden, No. 02C01-9805-CC-00153, 1998
WL 725797, at *3 (Tenn. Crim. App., Jackson, Oct. 19, 1998). As a result of this structure,
“once the homicide ha[d] been established, it [was] presumed to be murder in the second
degree.” Brown, 836 S.W.2d at 543, superseded by statute on other grounds as stated in
Reynolds, 635 S.W.3d at 917 (citing Witt v. State, 46 Tenn. (6 Cold.) 5, 8 (1868)). For a
time, under this structure, “[t]o reduce the degree of the homicide” the defendant was
required to “prove an absence of malice, and a corresponding burden rest[ed] on the State
to prove premeditation or some other ingredient to raise the degree of the homicide.”
Shanklin v. State, 491 S.W.2d 97, 99 (Tenn. Crim. App. 1972); see also, e.g., Mullaney v.
Wilbur, 421 U.S. 684, 694 (1975) (stating that “at common law the burden of proving heat
of passion on sudden provocation appears to have rested on the defendant”); Thomas v.
State, 358 S.W.2d 315, 316 (1962) (“The onus of showing circumstances which mitigate
the crime from second degree murder to manslaughter or justified homicide is imposed
upon the defendant.”). In any event, “the presence or absence of the heat of passion on
sudden provocation—has been, almost from the inception of the common law of homicide,
                                            -35-
the single most important factor in determining the degree of culpability attaching to an
unlawful homicide,” and “the clear trend has been toward requiring the prosecution to bear
the ultimate burden of proving this fact.” Mullaney, 421 U.S. at 696 (citations omitted).
Clearly, evidence that the killing resulted from passion produced by adequate provocation
historically acted as a dispensation to the defendant, regardless of whether the burden of
establishing its existence shifted over time.

               The 1989 Code, however, redefined “criminal homicide” as “the unlawful
killing of another person, which may be first degree murder, second degree murder,
voluntary manslaughter, criminally negligent homicide or vehicular homicide.” T.C.A. §
39-13-201 (1989). The Williams court was tasked with determining the continued
existence of the mutual combat doctrine, which developed alongside the offense of
voluntary manslaughter, in light of the 1989 amendments to the homicide statutes. The
court found that “mutual combat did not, as a matter of law, reduce second degree murder
convictions to voluntary manslaughter” but instead provided a framework “to determine
whether the killing resulted from provocation sufficient to negate the existence of malice.”
Williams, 38 S.W.3d at 537 (emphasis added). The court observed “that evidence of the
confrontation between the defendant and the victim sufficiently proved that the killing
occurred as a result of provocation or the ‘heat of passion,’ thus negating the element of
malice necessary to support a conviction for second degree murder.” Id. at 538. The court
then concluded that “[b]ecause ‘malice aforethought’ is no longer an element of second
degree murder, it is now inaccurate to state that the element of malice is the essential
distinction between second degree murder and manslaughter” and that, instead “the
essential element that now distinguishes these two offenses (which are both “knowing”
killings) is whether the killing was committed ‘in a state of passion produced by adequate
provocation sufficient to lead a reasonable person to act in an irrational manner.’” Id. The
court held that the consequence of its holding was “simply that the defendant may contend
that the particular facts concerning the homicide, including proof of mutual combat,
warrant a finding that the killing was the result of ‘adequate provocation,’ thereby
constituting voluntary manslaughter.” Id. at 539. This language demonstrates that “the
passion/provocation formulation” is best treated “not as a true element of the proscribed
offense to be established by the State but rather as a dispensational defense to a defendant
who committed an otherwise intentional or knowing killing.” State v. Khaliq Ra-El, No.
W2013-01130-CCA-R3-CD, 2014 WL 3511038, at *6 (Tenn. Crim. App., Jackson, July
11, 2014) (Witt, J., concurring in results only).

               When placed in proper context, the holding in Williams cannot be understood
to hold that passion induced by provocation became an essential element of the offense of
voluntary manslaughter following the 1989 amendment because such treatment would
have been a fundamental departure from the historical understanding of the offense. To
hold that the Williams court intended to deem passion induced by adequate provocation an
                                            -36-
essential element to be proven by the State is to say that the court intended to turn on its
head the historical underpinning of the offense of voluntary manslaughter by way of a
single sentence unaccompanied by any analysis of the historical treatment of evidence of
passion induced by provocation.

                Additionally, such treatment necessarily leads to absurd results. When
passion induced by provocation is treated as an essential element of voluntary
manslaughter, a reviewing court has no choice but to reverse a conviction for voluntary
manslaughter where the State has clearly established a “knowing killing” but failed to
establish that the killing was committed “in a state of passion produced by adequate
provocation.” See State v. Lumpkin, No. M2019-01912-CCA-R3-CD, 2020 WL 7682239,
at *6 (Tenn. Crim. App., Nashville, Dec. 23, 2020), perm. app. denied (Tenn. Apr. 7, 2021);
see also, e.g., State v. Edward Joseph Benesch, No. M2015-02124-CCA-R3-CD, 2017 WL
3670196, at *18 (Tenn. Crim. App., Nashville, Aug. 25, 2017) (reversing defendant’s
conviction of voluntary manslaughter “because no rational trier of fact could have found
that the [victim’s] behavior, normal for a child her age, constituted ‘adequate provocation
sufficient to lead a reasonable person to act in an irrational manner.’”). In Lumpkin, a panel
of this court reversed a conviction of voluntary manslaughter after finding that although
the evidence adduced at Lumpkin’s trial overwhelmingly supported a conviction of “either
felony murder or second degree murder,” “[n]o evidence, direct or circumstantial, was
introduced at trial to support a conclusion that the perpetrator who shot the victim in the
head acted in a state of ‘passion,’ produced by ‘adequate provocation,’ which was legally
sufficient to cause a reasonable person to act in an irrational manner.” Id. Given the dearth
of evidence that Lumpkin acted in a state of passion produced by adequate provocation,
this court modified his conviction to one of reckless homicide. Of course the State
presented no proof to support a conclusion that Lumpkin acted in a state of passion
produced by adequate provocation. Why would it ever do so when it has charged the
defendant with first degree murder? And what of evidence of passion and provocation
presented by the defendant? Where does consideration of this evidence fall when the
burden lies with the State to present evidence to support those “elements” beyond a
reasonable doubt? “One of the accepted rules of statutory interpretation is that courts must
presume that the legislature in enacting the provision in question did not intend an
absurdity, and that such a result must be avoided, if possible, by reasonable construction
of the statute.” State v. Harrison, 692 S.W.2d 29, 31 (Tenn. Crim. App. 1985).

              One need only conduct a brief survey of the plethora of cases on this issue
after Williams to understand that the law is not nearly well-settled. We would ask, as other
panels have done since as early as 2004, that our supreme court address this issue.

             The problem occasioned by treating passion induced by provocation as an
element that must be proved by the State is compounded by the acquittal-first jury
                                            -37-
instruction, which, completely appropriate in nearly every other situation, acts as a practical
barrier to the jury’s consideration of voluntary manslaughter as a lesser included offense
of first or second degree murder. Once the jury finds that the defendant has committed a
knowing killing, it cannot move on to consider voluntary manslaughter as a lesser included
offense if it follows the pattern jury instruction. Moreover, the additional instruction to the
jury that it should consider the difference between the two offenses does little to break
down this barrier given that it does not actually guide the jury’s consideration.
Additionally, that instruction is sandwiched between two others that specifically prohibit
consideration of the offense of voluntary manslaughter before the jury has decided on the
offense of second degree murder.

                All that being said, however, we find that any error occasioned by the jury
instructions in this case was harmless beyond a reasonable doubt. “When an appellate
court undertakes a harmless error analysis its purpose is to ascertain the actual basis for the
jury’s verdict . . . , [t]he crucial consideration is what impact the error may reasonably be
taken to have had on the jury’s decision-making.” State v. Rodriguez, 254 S.W.3d 361,
372 (Tenn. 2008). Here, the evidence clearly supported a conclusion that the defendant
knowingly killed Ms. Crider and her unborn child. No evidence, presented by either the
State or the defendant, supported a conclusion that he acted “in a state of passion produced
by adequate provocation sufficient to lead a reasonable person to act in an irrational
manner.” T.C.A. § 39-13-211 (emphasis added). The evidence established that the
defendant and Ms. Crider argued and that she said provocative things to the defendant.
“[G]enerally, ‘the law regards no mere epithet or language, however violent or offensive,
as sufficient provocation for taking [a] life.’” State v. Gary E. Floyd, No. M2017-00272-
CCA-R3-CD, 2018 WL 1560079, at *9 (Tenn. Crim. App., Nashville, Mar. 29, 2018),
perm. app. denied (Tenn. July 18, 2018) (quoting Freddo v. State, 155 S.W. 170, 172
(Tenn. 1913)); see also State v. Christopher Michael Ferrell, No. M2015-01011-CCA-R3-
CD, 2016 WL 6819784, at *14 (Tenn. Crim. App., Nashville, Nov. 18, 2016) (observing
that “the verbal altercation between the victim and the [d]efendant and the victim’s threats
to kill the [d]efendant, standing alone, could not provide ‘sufficient provocation for taking
[a] life.’”). Ms. Crider was not armed, and she did not overtly threaten the defendant’s life.
Certainly none of Ms. Crider’s provocative statements or behavior, even construed in the
light most favorable to the defendant, was so provocative as to lead a reasonable person to
run into the street and fire 11 times at a car carrying a woman, her mother, and her unborn
child. Accordingly, the defendant is not entitled to relief on this issue.

                                       VII. Sufficiency

                The defendant challenges the sufficiency of the convicting evidence, arguing
that the State failed to establish that he acted knowingly. The State asserts that the evidence
was sufficient.
                                             -38-
                Sufficient evidence exists to support a conviction if, after considering the
evidence—both direct and circumstantial—in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979);
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). This court will neither re-weigh the
evidence nor substitute its inferences for those drawn by the trier of fact. Dorantes, 331
S.W.3d at 379. The verdict of the jury resolves any questions concerning the credibility of
the witnesses, the weight and value of the evidence, and the factual issues raised by the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court
must afford the State the strongest legitimate view of the evidence contained in the record
as well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.
                As charged in this case, “[s]econd degree murder is . . . [a] knowing killing
of another.” T.C.A. § 39-13-210(a). “A person acts knowingly with respect to a result of
the person’s conduct when the person is aware that the conduct is reasonably certain to
cause the result.” Id. § 39-11-106(23).

               The evidence adduced at trial, examined in the light most favorable to the
State, established that the defendant and Ms. Crider argued on February 13, 2013. During
their argument, Ms. Crider hurled any number of nasty insults at the defendant and even
suggested that he had given her a sexually transmitted disease. Ms. Jones went to pick Ms.
Crider up, and Ms. Crider hurled one last insult at the defendant as she left, telling him that
she had poured Sprite into his shoes. Instead of simply allowing Ms. Crider to leave and
the situation to deescalate, the defendant went first into his room and then followed Ms.
Jones and Ms. Crider outside. He fired at Ms. Jones’ car 11 times as she drove away,
striking Ms. Crider twice in the back, killing her and her unborn child. In our view, this
evidence was more than sufficient to support the defendant’s convictions of second degree
murder.

                                      VIII. Sentencing

              The defendant contends that the trial court erred by imposing sentences of 25
years, the maximum within the range, for each of the defendant’s convictions and by
aligning the sentences consecutively, there by “essentially ensuring that the defendant will
never be released.” The State contends that the trial court did not err.

              At the August 2018 sentencing hearing, the trial court found that
enhancement factors 1, that the defendant had a history of criminal convictions or criminal
behavior in addition to that necessary to establish the appropriate range; 3, that the offense
involved more than one victim; 4, that a victim was particularly vulnerable because of age;
                                             -39-
8, that the defendant had previously failed to comply with the conditions of a sentence
involving release into the community; 9, that the defendant employed a firearm during the
commission of the offense; 10, that the defendant had no hesitation about committing a
crime when the risk to human life was high; and 13, that the offense was committed while
the defendant was on probation, applied to both of the defendant’s convictions. The court
gave great weight to factors 1, 9, and 10; “a little less” weight to factors 8 and 13; and
“probably not much” weight “at all” to factors 3 and 4. The trial court found that neither
mitigating factor 2, that the defendant acted under strong provocation, nor mitigating factor
3, that substantial grounds existed tending to excuse or justify the defendant’s conduct,
applied, explaining

                      I just don’t think this is a case of strong provocation.
              The jury rejected the voluntary manslaughter argument, but
              beyond that it’s not what I would call strong provocation.
              People do things like Ms. Crider was doing and saying that day
              all the time, and it’s certainly not grounds or even an excuse to
              engage in the conduct that [the defendant] did, and I don’t think
              that it was what I would consider strong provocation. May
              have been some provocation to say something back to her,
              maybe even throw a rock at the car, but certainly not to fire
              repeatedly into a moving vehicle that contained three
              individuals . . . .

The court also concluded that mitigating factor 6, that the 22-year-old defendant lacked
judgment because of his youth, did not apply, finding, “I certainly think at his age [the
defendant] knew that you don’t shoot into a carload of people. He had been convicted of
a felony offense already and was on probation where he certainly should have seen that
there are consequences for criminal behavior in those actions.” The court did consider the
defendant’s youth under the catch-all provision in mitigating factor 13. Finally, the court
refused to apply mitigating factor 11, that the offense was committed under such unusual
circumstances that it was not motivated by a sustained intent to violate the law, concluding
that it did not “see unusual circumstances here. People argue and get in fusses all the time
and say really bad things and do bad things to people, but that’s not an unusual
circumstance that in anyway I think would lead somebody to engage in this behavior.”

              The court found that the weight of the mitigating factors did not “come[]
close to outweighing the enhancement factors” and “that a sentence near the top of the
range is appropriate.” The court imposed sentences of 25 years for each of the defendant’s
convictions.



                                            -40-
               As to sentence alignment, the court determined that the defendant was a
dangerous offender whose behavior indicated little or no regard for human life and no
hesitation about committing a crime in which the risk to human life was high. The court
observed that the defendant had no hesitation about committing an offense that not only
resulted in the deaths of Ms. Crider and her unborn child but also endangered the lives of
Ms. Jones and others in the nearby area. The court noted that the defendant “came out with
a gun” and fired 11 times. In describing the circumstances of the offenses as “aggravated,”
the trial court found that the age of Ms. Crider’s unborn child “increases the aggravation”
and “that there was absolutely no justification whatsoever, regardless of what she did to
his property or what she said to him.” The court added that there was “no justification
whatsoever about committing this offense where you have somebody who’s been on
probation, a convicted felon, knows they can’t have a gun, and then takes this gun and just
opens fire with quite a bit of accuracy.” The court concluded that the circumstances of the
offenses coupled with the fact that the defendant “was dealing drugs” indicated that
“confinement for an extended period of time is, in fact, necessary to protect society from
that further conduct.” Finally, the court explained why it believed that an aggregate
sentence of 50 years was the least severe sentence appropriate to accomplish the purposes
of sentencing “and to administer justice”:

             [T]here’s really three principles that I follow.

                     First is be merciful when justice can still be obtained by
             granting mercy, ’cause sometimes granting mercy thwarts the
             ends of justice. And so if you can grant mercy and still achieve
             justice, you should still do it.

                    Second is be as merciful as possible and still achieve
             that justice, and our laws support that. . . . . Give the least
             sentence that is possible.

                    And then the last one is to err on the side of mercy.
             When in doubt, the [c]ourt should grant mercy when they can.
             That’s why we have presumption of innocence, and lots of
             other laws that are designed to be sure that we’re a merciful
             society.

                     And so when I weigh these things and come down to
             whether or not the aggregate length of sentences reasonably
             relate to the offense for which the defendant stands convicted,
             I do not -- I do not have that struggle in my mind on whether
             or not granting mercy in the form of a lower sentence would
                                           -41-
              achieve justice. To me, in my mind, after considering all these
              factors, the circumstances of this case, I believe justice is
              served by consecutive sentences.

The court ordered the defendant to serve the 25-year sentences consecutively to one
another, for a total effective sentence of 50 years’ incarceration, to be served at 100 percent
by operation of law.

               Our supreme court has adopted an abuse of discretion standard of review for
sentencing and has prescribed “a presumption of reasonableness to within-range sentencing
decisions that reflect a proper application of the purposes and principles of our Sentencing
Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The application of the purposes
and principles of sentencing involves a consideration of “[t]he potential or lack of potential
for the rehabilitation or treatment of the defendant . . . in determining the sentence
alternative or length of a term to be imposed.” T.C.A. § 40-35-103(5). Trial courts are
“required under the 2005 amendments to ‘place on the record, either orally or in writing,
what enhancement or mitigating factors were considered, if any, as well as the reasons for
the sentence, in order to ensure fair and consistent sentencing.’” Bise, 380 S.W.3d at 698-
99 (quoting T.C.A. § 40-35-210(e)). Under the holding in Bise, “[a] sentence should be
upheld so long as it is within the appropriate range and the record demonstrates that the
sentence is otherwise in compliance with the purposes and principles listed by statute.” Id.
at 709.

              The standard of review adopted in Bise “applies similarly” to the imposition
of consecutive sentences, “giving deference to the trial court’s exercise of its discretionary
authority to impose consecutive sentences if it has provided reasons on the record
establishing at least one of the seven grounds listed in Tennessee Code Annotated section
40-35-115(b).” State v. Pollard, 432 S.W.3d 851, 861 (Tenn. 2013). In State v. Wilkerson,
the supreme court held that the trial court must find that consecutive sentences are
reasonably related to the severity of the offenses committed and are necessary to protect
the public from further criminal conduct before utilizing the “dangerous offender” category
to impose consecutive sentencing, see State v. Wilkerson, 905 S.W.2d 933, 937-39 (Tenn.
1995), and “[t]he adoption of the abuse of discretion standard with the presumption of
reasonableness has not eliminated this requirement,” Pollard, 432 S.W.3d at 863.

              In our view, the trial court did not abuse its discretion by imposing an
aggregate sentence of 50 years. The defendant does not argue that the trial court misapplied
the enhancement or mitigating factors and does not contend that the trial court failed to
comply with Wilkerson. Instead he asks this court to second guess the trial court’s
conclusion, arguing that “the severity of the tragedy does not require imposition of the
harshest possible sentence.” Our standard of review does not permit us the luxury of simply
                                             -42-
reconsidering the sentencing decision of the trial court when the record indicates that it was
imposed in compliance with statutory sentencing principles. Moreover, even if it did, we
would find that, upon re-examination, the trial court’s thorough and well-reasoned
sentencing decision was fully supported by the record.

                                    IX. Cumulative Error

                 Finally, the defendant asserts that the cumulative effect of the errors at trial
deprived him of the right to a fair trial. Although both the state and federal constitutions
protect “a criminal defendant’s right to a fair trial,” neither guarantees “a perfect trial.”
State v. Hester, 324 S.W.3d 1, 76 (Tenn. 2010) (citing Delaware v. Van Arsdall, 475 U.S.
673, 681 (1986); State v. Gilliland, 22 S.W.3d 266, 273 (Tenn. 2000)). Protecting the right
to a fair trial “drives the existence of and application of the cumulative error doctrine in the
context of criminal proceedings,” but “circumstances warranting the application of the
cumulative error doctrine to reverse a conviction or sentence remain rare.” Hester, 324
S.W.3d at 76 (citations omitted). Although we allow that with respect to some issues error
was committed, we have determined that any errors were harmless in light of the
overwhelming evidence of the defendant’s guilt and, consequently, “do not lend
themselves to being aggregated to show that he failed to receive a fair trial.” State v.
Hester, 324 S.W.3d at 77. “The line between harmless and prejudicial error is in direct
proportion to the degree of the margin by which the proof exceeds the standard required to
convict beyond a reasonable doubt.” State v. Carter, 714 S.W.2d 241, 248 (Tenn. 1986).

                                        X. Conclusion

              Based on the foregoing analysis, we affirm the judgments of the trial court.

                                                      _________________________________
                                                     JAMES CURWOOD WITT, JR., JUDGE




                                              -43-